DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments regarding pages 7 and 8 have been fully considered but are moot in regards to the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US Patent No: 10,013,821 B1, hereinafter Dudar) in view of Wang (EP 32467776 B1, hereinafter Wang).
Regarding Claim 1:
	Dudar discloses:
A method for providing a companion autonomous vehicle, the method comprising.  Column 4, lines 19-23 describe that the vehicle 110 is a land-based autonomous vehicle.  Column 4, lines 43-62 and figure 2 describe two vehicles that can be in a platoon.
linking a companion autonomous vehicle to, a device associated with a user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.
associated with the user by a predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  As shown in figure 2, the vehicles 202 and 204 are separated by a distance d, for example approximately 1 meter.  This can be set to any predetermined amount and is therefore equivalent to a predetermined range.
associated with the user by the predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more 
wherein the companion autonomous vehicle is tethered to the device associated with the user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.
Dudar does not disclose a companion autonomous vehicle that is configured to travel ahead of the device.
Wang teaches:
such that the companion autonomous vehicle is configured to travel ahead of the device.  Paragraph [0111] describes a projected flight path that causes the UAV to travel ahead of the vehicle.  Paragraph [0060] describes that the UAV can discern the companion vehicle from the other vehicles.  Therefore, they are tethered.
and operating the companion autonomous vehicle to travel ahead of the tethered device.  Paragraph [0111] describes a projected flight path that causes the UAV to 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Wang to show a companion autonomous vehicle that is configured to travel ahead of the device.  One would have been motivated to do so to gather information about the vehicle’s surroundings ([0005] of Wang).

Regarding Claim 16:
	Dudar discloses:
A companion autonomous vehicle comprising.  Column 4, lines 19-23 describe that the vehicle 110 is a land-based autonomous vehicle.  Column 4, lines 43-62 and figure 2 describe two vehicles that can be in a platoon.
an autonomous driving system including steering and propulsion capabilities.  Column 1, lines 34-47 describes an autonomous mode that includes both a propulsion unit and steering unit.
a communication interface including at least one component for providing wireless communication.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the claim because the V2V network is a communication interface and communicates wirelessly.
a suite of sensors including one or more of a camera, a LIDAR sensor, or a global positioning system (GPS) sensor.  Column 4, lines 24-42 describes sensors 16 that include “altimeters, cameras, LIDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.”
and a processor in communication with at least the autonomous driving system, the communication interface, and the suite of sensors.  Column 2, line 62 to column 3, line 7 describes a computing device 115 that is communicatively coupled via a vehicle communication bus.  This computing device is connected to the “controllers or the like included in the vehicle 110 for monitoring and/or controlling various vehicle components, e.g., a powertrain controller 112, a brake controller 113, a steering controller 114, etc.”  Column 2, lines 49-61 describes that the computing device 115 includes a processor and a memory.
wherein the processor is configured to: link the companion autonomous vehicle to a device associated with a wherein the companion autonomous vehicle is tethered device associated with the user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a 
associated with the user by a predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  As shown in figure 2, the vehicles 202 and 204 are separated by a distance d, for example 1 meter.  This can be set to any predetermined amount and is therefore equivalent to a predetermined range.
associated with the user by the predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  As shown in figure 2, the vehicles 202 and 204 are separated by a distance d, for example 1 meter.  This can be set to any predetermined amount and is therefore equivalent to a predetermined range.
Dudar does not disclose a companion autonomous vehicle that is configured to travel ahead of the device.
Wang teaches:
and operate the companion autonomous vehicle using the autonomous driving system and the suite of sensors to travel ahead of the tethered device.  Paragraph [0111] describes a projected flight path that causes the UAV to travel ahead of the vehicle.  Paragraph [0060] describes that the UAV can discern the companion vehicle from the other vehicles.  Therefore, they are tethered.
such that the companion autonomous vehicle is configured to travel ahead of the device.  Paragraph [0111] describes a projected flight path that causes the UAV to travel ahead of the vehicle.  Paragraph [0060] describes that the UAV can discern the companion vehicle from the other vehicles.  Therefore, they are tethered.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Wang to show a companion autonomous vehicle that is configured to travel ahead of the device.  One would have been motivated to do so to gather information about the vehicle’s surroundings ([0005] of Wang).

Regarding Claim 2:
	Dudar discloses:
The method of claim 1, wherein linking the companion autonomous vehicle to the device associated with the user includes establishing a data connection between the companion autonomous vehicle and the device associated with the user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  The V2V network communication comprises computing devices 115 that can communicate using low-power, local-area networking protocols, permitting vehicles 202 and 204 to start, accelerate, decelerate, and stop in unison to increase the capacity of the roads and increasing safety by eliminating sources of human error.  Column 3, lines 19 – 31 describe a computing device 115 that is configured 

Regarding Claim 3:
	Dudar discloses:
The method of claim 1, wherein the companion autonomous vehicle includes a suite of sensors comprising at least a camera.  Column 4, lines 24-42 describes sensors 16 that include “altimeters, cameras, LIDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.”
Dudar does not teach that a camera is used to track movement of the vehicle, device, or user.
	Dudar and Wang teach:
and wherein operating the companion autonomous vehicle to travel ahead of the tethered device associated with the user includes using the camera to track movements of the device associated with the user.  Paragraph [0111] of Wang describes a projected flight path that causes the UAV to travel ahead of the vehicle.  Paragraph [0060] of Wang describes that the UAV can discern the companion vehicle from the other vehicles.  Therefore, they are tethered.  Paragraph [0059] of Wang describes a camera that can stream down images of what is being monitored to the vehicle in real time.  Column 3, lines 19 – 31 of 
Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Wang and further in view of Tseng et al. (US Pub No: 2019/0018418 A1, hereinafter Tseng).
Regarding Claim 4:
Dudar and Wang teach the above inventions in claim 1.  Dudar and Wang do not teach the device associated with the user is a mobile phone or wearable device.
Tseng teaches:
The method of claim 1, wherein the device associated with the user is one of a mobile phone or wearable device.  Paragraph [0040] describes a user device that can include a “smart phone, a tablet, or a wearable device.”
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar and Wang to incorporate the teachings of Tseng to show a device associated with the user is a mobile phone or wearable device.  One would have been motivated to do so because it is easy to replace a generic communication device with a mobile phone or wearable device.
	Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.

s 5-7 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Wang and further in view of Gruener (US Patent No: 10,625,685, hereinafter Gruener).
Regarding Claim 5:
Dudar and Wang teach the above inventions in claim 1.  Dudar and Wang do not teach an off-road environment.  
Greuner teaches an off-road environment.
The combination of Wang and Greuner teach:
The method of claim 1, wherein the companion autonomous vehicle is configured to scout ahead of the device associated with the user or the user in an off-road environment.  Paragraph [0059] of Wang describes a UAV that can stream images down to the vehicle in real time so that the vehicle can see what lies ahead.  Paragraph [0353] of Wang describes sensing system that can provide data regarding the environment surrounding the moving object, or vehicle, such as “weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.”  Column 9, lines 22 – 40 of Greuner teaches a vehicle operating on a trail or in an off-road environment.  This is equivalent to the claim because Greuner teaches a vehicle, and therefore a user who drives a vehicle in an off-road environment.  Wang than teaches scouting ahead of the user in this environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar and Wang to incorporate the teachings of Greuner to show an off-road environment.  One would have been motivated to do so because Wang already describes the invention 
	Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	Wang and Greuner teach
The method of claim 5, wherein the companion autonomous vehicle is configured to detect one or more hazards in the off-road environment in front of the device associated with the user or the user.   Paragraph [0059] of Wang describes a UAV that can stream images down to the vehicle in real time so that the vehicle can see what lies ahead.  Paragraph [0353] of Wang describes sensing system that can provide data regarding the environment surrounding the moving object, or vehicle, such as “weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.”  Column 9, lines 22 – 40 of Greuner teaches a vehicle operating on a trail or in an off-road environment.  
	Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
Dudar teaches:
The method of claim 5, wherein the companion autonomous vehicle includes a suite of sensors comprising at least a camera.  Column 4, lines 24-42 describes sensors 16 that include “altimeters, cameras, LIDAR, radar, ultrasonic sensors, 
	Dudar, Wang, and Greuner teach:
and the method further including using the suite of sensors to detect the one or more hazards in the off-road environment in front of the device associated with the user or the user.  Column 4, lines 24-42 of Dudar describes sensors 16 that include “altimeters, cameras, LIDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.”  Paragraph [0059] of Wang describes a UAV that can stream images down to the vehicle in real time so that the vehicle can see what lies ahead.  Paragraph [0353] of Wang describes sensing system that can provide data regarding the environment surrounding the moving object, or vehicle, such as “weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.”  Column 9, lines 22 – 40 of Greuner teaches a vehicle operating on a trail or in an off-road environment.  
	Claim 20 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 21:
	Wang and Greuner teach:
The method of claim 5, wherein the off-road environment includes a trail; and wherein the companion autonomous vehicle is configured to travel ahead of the device associated with the user or the user on the trail by the predetermined distance.  Paragraph [0059] of Wang describes a UAV that can stream images down to the vehicle in real time so that the vehicle can see what lies ahead.  Paragraph [0353] of Wang describes sensing system that can provide data regarding the environment surrounding the moving object, or vehicle, such as “weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.”  Column 9, lines 22 – 40 of Greuner teaches a vehicle operating on a trail or in an off-road environment.  
	Claim 22 is substantially similar to claim 21 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Treado et al. (US Pub No: 2011/0242533 A1): A system and method for MWIR hyperspectral imaging to detect hazardous agents including explosive agents. A system comprising an illumination source, a tunable filter, and an imaging detector configured for MWIR hyperspectral imaging of a target comprising an unknown material. A method comprising illuminating a target comprising an unknown material, passing interacted photons through a tunable filter, and generating a MWIR hyperspectral image of the target. Algorithms and chemometric techniques may be applied to assess the MWIR hyperspectral image to identify the unknown material as comprising an explosive agent or a non-explosive agent. A video imaging 
Hall et al. (US Pub No: 2017/0228025 A1): Motion detection computing devices may have difficulty determining precise motions of a user who suffers from unintended movement, such as tremors, associated with a physical or medical condition. Aspects described herein relate to motion compensation for detected motion input, e.g., 3D motion, from such users. As described herein, a system may detect the presence of rhythmic motion and/or other input characteristics within captured motion input from a user. The system may determine one or more filters to apply to the captured motion input based on the rhythmic motion, other input characteristics, and/or information in a user profile. The one or more filters may be applied to the captured motion input in order to suppress or minimize the effects of the rhythmic motion and/or other input characteristics thereby resulting in an enhanced user experience in an interactive system, such as a 3D, virtual and/or augmented reality environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665